Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Civil Action No. 20-cv-02045-REB

ZOLTON ZELENAK,

        Plaintiff,

v.

ANDREW SAUL, Commissioner of Social Security,

        Defendant.


                          ORDER FOR JUDGMENT AND REMAND

Blackburn, J.

        The matter before me is Defendant’s Opposed Motion To Remand [#18],1 filed

February 18, 2021. I grant the motion.

        Plaintiff opposes remand on the ground that a prior ALJ’s determination of

plaintiff’s residual functional capacity is res judicata and thus binds the agency to find

plaintiff disabled at least as of his 55th birthday, when applicable Grid rules would dictate

a finding of disabled. He points the court to the Fourth Circuit’s decision in Lively v.

Secretary of Health and Human Services, 820 F.2d 1391 (4th Cir. 1987), in support of

his position.

        There are at least three problems with this argument. First, the Fourth Circuit

significantly cabined the import of Lively in a subsequent decision, describing it as a

“rare” and “heavily fact-dependent case” which presented unique and particularly

        1
           “[#18]” is an example of the convention I use to identify the docket number assigned to a
specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
convention throughout this order.
Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 2 of 6




compelling circumstances.2 See Albright v. Commissioner of Social Security, 174

F.3d 473, 477-78 (4th Cir. 1999). Indeed, the Albright court noted the prior

administrative determination in Lively was binding only because there was no

substantial evidence of an improvement in the claimant’s condition in the two weeks

between the date of his unfavorable disability determination and his 55th birthday. See

id. (“Absent such evidence, however, common sense and logic dictated that Lively's

physical condition was unlikely to have improved significantly within two weeks.”). The

court found the case before it distinguishable:

                Although we might state with some assurance that a
                claimant's condition very likely remains unchanged within a
                discrete two-week period, we would grow ever less confident
                as the timeframe expands. Where, as here, the relevant
                period exceeds three years, our swagger becomes barely
                discernible.

Albright, 174 F.3d at 477. See also Cuffee v. Berryhill, 680 Fed. Appx. 156, 160 (4th

Cir. 2017) (no error in failing to give res judicata effect to previous, more-restrictive

determination of claimant’s residual functional capacity; three years elapsed between

first and second applications and evidence suggested claimant’s functionality had




        2
            By his first application for benefits, the claimant in Lively had been found capable of light work
and therefore not disabled, as of October 19, 1981. Two weeks later, the claimant turned 55. Under the
Commissioner’s Grid rules, an individual of that age with the claimant’s other vocational factors would be
considered disabled. However, in resolving the claimant’s subsequent application for benefits, an ALJ
found him capable of work at all exertional levels prior to December 31, 1981, his date last insured. Lively
820 F.3d at 1391-92. Finding it “utterly inconceivable that [the claimant’s] condition had so improved in
two weeks as to enable him to perform medium work.” the Fourth Circuit concluded that “[p]rinciples of
finality and fundamental fairness drawn from § 405(h) . . . indicate that the Secretary must shoulder the
burden of demonstrating that the claimant's condition had improved sufficiently to indicate that the
claimant was capable of performing medium work.” Id. at 1392.

                                                      2
Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 3 of 6




improved in that time, despite permanence of her impairment).3 Thus, even under

Lively, as elucidated by Albright, a prior adjudication is not conclusive if substantial

evidence suggests a different conclusion is warranted. Albright, 174 F.3d at 477. See

also Earley v. Commissioner of Social Security, 893 F.3d 929, 933 (6th Cir. 2018)

(characterizing earlier decision in Drummond v. Commissioner of Social Security,

126 F.3d 837 (6th Cir. 1997), as a “black swan” and holding that in more typical case, “it

is fair for an administrative law judge to take the view that, absent new and additional

evidence, the first administrative law judge's findings are a legitimate, albeit not binding,

consideration in reviewing a second application”).

        Second, the Commissioner’s has made clear that Lively is contrary to his own

interpretation of the relevant rules and principles:

                  In a subsequent disability claim, SSA considers the issue of
                  disability with respect to a period of time that was not
                  adjudicated in the final determination or decision on the prior
                  claim to be a new issue that requires an independent
                  evaluation from that made in the prior adjudication. Thus,
                  when adjudicating a subsequent disability claim involving an
                  unadjudicated period, SSA considers the facts and issues de
                  novo in determining disability with respect to the
                  unadjudicated period. SSA does not consider prior findings
                  made in the final determination or decision on the prior claim


        3
            In fact, according to Albright court,

                  Lively really has very little to do with preclusion. . . . Rather than
                  signaling a sea change in the law of preclusion, the result in Lively is
                  instead best understood as a practical illustration of the substantial
                  evidence rule. In other words, we determined that the finding of a
                  qualified and disinterested tribunal that Lively was capable of performing
                  only light work as of a certain date was such an important and probative
                  fact as to render the subsequent finding to the contrary unsupported by
                  substantial evidence.

Albright, 174 F.3d at 477-78.

                                                      3
Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 4 of 6




                as evidence in determining disability with respect to the
                unadjudicated period involved in the subsequent claim.

Acquiescence Ruling (AR) 00-1(4), 2000 WL 43774 at *3 (SSA Jan. 12, 2000).4 While

Acquiescence Rulings “do not have the force and effect of law, they constitute Social

Security Administration interpretations of its own regulations and the statute which it

administers,” and thus “are entitled to deference except when they are plainly erroneous

or inconsistent with the Act.” Walker v. Secretary of Health & Human Services, 943

F.2d 1257, 1259-60 (10th Cir. 1991). Plaintiff has offered neither argument nor authority

to suggest the Commissioner’s interpretation of the preclusive effect of prior disability

determinations outside the Fourth Circuit, as set forth in AR 00-1(4), is not entitled to

deference.

        Finally, although this issue has not been squarely presented in this circuit, the

Tenth Circuit has been unwilling to apply the holding of Lively where the second ALJ

did not merely reevaluate evidence already presented and adjudicated by the first but

independently considered the claimant’s eligibility at the time of the second application,

which involved a different, unadjudicated time period as to which new evidence had

been presented.5 Gonzales v. Colvin, 515 Fed. Appx. 716, 720-21 (10th Cir. 2013)

        4
             Acquiescence Rulings “explain how SSA will apply a holding by a United States Court of
Appeals that is at variance with [the agency's] national policies for adjudicating claims.” (Social Security
Administration , Acquiescence Ruling Definition (available at http://www.ssa.gov/regulations/def-ar.htm)
(last visited March 11, 2021)); see also 20 C.F.R. § 404.985(b) (stating that the SSA will issue an
Acquiescence Ruling when it “determine[s] that a United States Court of Appeals holding conflicts with [the
SSA's] interpretation of a provision of the Social Security Act or regulations”). An Acquiescence Ruling
“will describe the administrative case and the court decision, identify the issue(s) involved, and explain
how [the SSA] will apply the holding, including, as necessary, how the holding relates to other decisions
within the applicable circuit.” 20 C.F.R. § 404.985(b).
        5
          I acknowledge that the second ALJ here reopened the prior determination. However, plaintiff
suggests this was error. Assuming plaintiff is correct, the second ALJ nevertheless would not have been
bound to accept the prior determination under the facts of this case.

                                                     4
Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 5 of 6




(citing Rucker v. Chater, 92 F.3d 492, 495 (7th Cir.1996)). Indeed, the Tenth Circuit

has recognized that

               Recurring applications for disability benefits generally deal
               with different periods of time. Because medical conditions
               and impairments can change, findings as to a claimant's
               residual functional capacity during one period “[are] not
               conclusive evidence of [his] residual functional capacity at a
               later date.” Passage of time may destroy the identity of
               issues essential to the operation of collateral estoppel.

Wilson v. Chater, 113 F.3d 1248 (10th Cir. 1997) (quoting Rucker, 92 F.3d at 495)

(alterations in original).

       In light of these principles and precedents, I cannot find that the ALJ’s March 15,

2015, disability determination is res judicata in this case. Nine months elapsed between

the date of the first disability determination and plaintiff’s second application for benefits.

In that period, plaintiff underwent spinal surgery. While that fact may well suggest the

ALJ’s finding that plaintiff could return to his past work as a waiter was in error, such a

determination is fact-driven and thus not appropriate for resolution by this court. The

Commissioner points to other evidence of record indicating plaintiff’s alleged mental

impairments may have improved since the initial disability determination. Again, the

interpretation of that evidence is a job in the first instance for the ALJ.

       While plaintiff’s frustration at the delay in proper adjudication of his claim is

understandable, I cannot conclude that additional fact-finding would serve no useful

purpose in this case, see Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006);

Williams v. Bowen, 844 F.2d 748, 760 (10th Cir. 1988), or that the evidence clearly

establishes plaintiff’s entitlement to benefits, see Hamby v. Astrue, 260 Fed. Appx.


                                               5
Case 1:20-cv-02045-REB Document 22 Filed 03/16/21 USDC Colorado Page 6 of 6




108, 113 (10th Cir. Jan. 7, 2008); Tucker v. Barnhart, 201 Fed. Appx. 617, 625 (10th

Cir. Oct. 19, 2006); Miller v. Chater, 99 F.3d 972, 978 (10th Cir. 1996). Remand

therefore is required.

       THEREFORE, IT IS ORDERED as follows:

       1. That Defendant’s Opposed Motion To Remand [#18], filed February 18,

2021, is granted;

       2. That the conclusion of the Commissioner through the Administrative Law

Judge that plaintiff was not disabled is reversed;

       3. That this matter is remanded to the Commissioner for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g);

       4. That judgment shall enter in favor of plaintiff and against defendant in

accordance with Fed. R. Civ. P. 58 and consistent with the United States Supreme

Court's decision in Shalala v. Schaefer, 509 U.S. 292, 296-302, 113 S.Ct. 2625, 2628-

32, 125 L.Ed.2d 239 (1993); and

       5. That plaintiff is awarded his costs, to be taxed by the clerk of the court

pursuant to Fed. R. Civ. P. 54(d)(1), D.C.COLO.LCivR 54.1, and 28 U.S.C. §

2412(a)(1).

       Dated March 16, 2021, at Denver, Colorado.

                                                 BY THE COURT:




                                             6
